UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8163


EDWARD W. JEFFERSON,

                Plaintiff - Appellant,

          v.

WARDEN FRANK BISHOP; M. NORTHCRAFT; JAMES TICHNELL; B.
MCKENZIE; PAULA R. WILLIAMS; MS. GORDON; ERIC ROUNDS; JEFF
NINES, CCMS; R. DAVIS, CCMS II; SGT.    SHIMKO, Coordinator;
SCOTT OAKLEY, Execution Director; MAJOR DENNY MELLOTT;
CAPTAIN HINES; DR. JACK CUNNING, School Principal; LT. A. J.
LEE; STATE OF MD.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-03497-JFM)


Submitted:   April 25, 2013                    Decided: April 29, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward W. Jefferson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed   the     record   and        find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Jefferson     v.    Bishop,       No.   1:12-cv-03497-JFM      (D.   Md.

Dec. 7, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument      would    not   aid   the   decisional

process.



                                                                           AFFIRMED




                                          2